Citation Nr: 0903838	
Decision Date: 02/04/09    Archive Date: 02/12/09

DOCKET NO.  05-34 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently rated at 50 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel




INTRODUCTION

The veteran had active military service from January 1967 to 
December 1968 and from September 1990 to August 1991. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2005 rating decision by the 
Montgomery, Alabama Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted service connection and 
assigned an initial 10 percent rating for PTSD, effective 
February 23, 2004. 

In a January 2007 rating decision, the RO increased the 
veteran's evaluation for PTSD to a 30 percent rating, 
effective February 23, 2004, which would later be increased 
to a 50 percent rating, effective May 1, 2006.  The issue of 
entitlement to a higher disability evaluation based upon an 
initial grant of service connection remains before the Board.  
See AB v. Brown, 6 Vet. App. 35 (1993); Fenderson v. West, 12 
Vet. App. 119 (1999).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board's review of the claims file reveals that further 
development on the matters of entitlement to an initial 
rating in excess of 50 percent for PTSD is warranted.  As an 
initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the 
Court, are applicable to this appeal.

The claims file reflects that the veteran has received 
private medical treatment for his PTSD disability from the 
Okaloosa Mental Health and Neuropsychiatric Center.   An RO 
letter dated October 2005 requested records from this 
facility for the period of time from February 2005 to May 
2005.  However, the claims file only includes a single record 
from that practice dated April 2005.  A follow-up request for 
records should be sent and any additional records from that 
provider should be obtained.

The AMC/RO should also obtain and associate with the claims 
file all outstanding VA records.  The claims file reflects 
that the veteran has received medical treatment from the VA 
Gulf Coast Health Care System, to include the Pensacola VA 
Outpatient Clinic; however, as the claims file only includes 
records from those facilities dated up to November 2006, any 
additional records from those facilities should be obtained.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  

VA will provide a medical examination or obtain a medical 
opinion based upon a review of the evidence of record if the 
VA determines it is necessary to decide the claim.  See 38 
C.F.R. § 3.159(c)(4) (2008).  In this case, the Board notes 
that the veteran last had a VA PTSD examination in October 
2004.  The examiner stated that the claims folder was not 
available for review.  VA's statutory duty to assist the 
veteran includes the duty to conduct a thorough and 
contemporaneous examination so that the evaluation of the 
claimed disability will be a fully informed one.  See Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Snuffer 
v. Gober, 10 Vet. App. 400 (1997).

As the veteran's last VA PTSD examination was conducted over 
four years ago without the benefit of the veteran's claims 
file, it is not adequate for rating  purposes.  While the 
Board regrets any further delay in this case, in light of 
these circumstances, the veteran must be afforded another VA 
examination for evaluation of the issue on appeal.  
Accordingly, the AMC/RO should arrange for the veteran to 
undergo a psychiatric examination at an appropriate VA 
medical facility. 

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the veteran 
and obtain the names, addresses and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
that treated the veteran for his PTSD.  Of 
particular interest are any private 
treatment records from physicians at the 
Okaloosa Mental Health and 
Neuropsychiatric Center for the period 
from February 2005 to the present.  A 
follow-up request for treatment records 
for this time should be sent.  Of further 
interest are any outstanding VA records of 
evaluation and/or inpatient or outpatient 
treatment of the veteran's PTSD from the 
VA Gulf Coast Health Care System, 
including the Pensacola VA OPC, for the 
period from November 2006 to the present.  
After the veteran has signed the 
appropriate releases, those records not 
already associated with the claims folder, 
should be obtained and associated with the 
claims folder.  All attempts to procure 
records should be documented in the file.  
If the AMC/RO cannot obtain records 
identified by the veteran, a notation to 
that effect should be inserted in the 
file.  The veteran and his representative 
are to be notified of unsuccessful efforts 
in this regard, in order to allow the 
veteran the opportunity to obtain and 
submit those records for VA review.

3.  Once the foregoing development has 
been accomplished to the extent possible, 
and the requested records have been 
associated with the claims file, the 
veteran is to be scheduled for a VA 
psychiatric examination to determine the 
severity of his PTSD.  All indicated tests 
and studies are to be performed.  Prior to 
the examination, the claims folder must be 
made available to the psychiatrist or 
psychologist conducting the examination 
for review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.

The psychiatric examiner should identify 
what symptoms, if any, the veteran 
currently manifests or has manifested in 
the recent past that are attributable to 
his service-connected PTSD.  The examiner 
must conduct a detailed mental status 
examination.  The examiner should assign a 
Global Assessment of Functioning (GAF) 
score for the veteran's PTSD consistent 
with the American Psychiatric Association: 
Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (DSM-IV) 
and explain the significance of the score.  

The examiner is requested to indicate 
which of the following (a), (b), or (c) 
best describes the veteran's mental 
impairment from his service-connected 
PTSD:

(a)  Total occupational and social 
impairment, due to such symptoms as: gross 
impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal personal 
hygiene); disorientation to time or place; 
memory loss for names of close relatives, 
own occupation, or own name; OR

(b)  Occupational and social impairment, 
with deficiencies in most areas, such as 
work, school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals 
which interfere with routine activities; 
speech intermittently illogical, obscure, 
or irrelevant; near- continuous panic or 
depression affecting the ability to 
function independently, appropriately and 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting); 
inability to establish and maintain 
effective relationships; OR

(c)  Occupational and social impairment 
with reduced reliability and productivity 
due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; impairment 
of short- and long-term memory (e.g., 
retention of only highly learned material, 
forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; 
disturbances of motivation and mood; 
difficulty in establishing and maintaining 
effective work and social relationships.

Adequate reasons and bases should be 
provided to support the opinions provided.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated 
with the claims folder.  The veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

5.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations and on the basis of all 
the evidence on file.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




